Exhibit 10.1
(NETWORK ASSOCIATES LOGO) [d68785d6878501.gif]
3965 Freedom Circle
Santa Clara, CA 95054
PERSONAL & CONFIDENTIAL
October 25, 1999
Todd Gebhart
Re:    Offer of Employment
Dear Todd:
     I am pleased to offer you a position as a Director, OEM Sales reporting to
me in the Channel Sales Group. If you decide to join us your base salary will be
$105,000. Your total compensation target will be $210,000 on an annual basis.
You will also receive a guarantee to be paid against quarterly commissions. This
guarantee will be paid in increments of $8,750 for a 3-month period. Specific
details on quota targets, achievement incentives, and draw payments, will be in
your Sales Incentive Plan, which you will receive after beginning your
employment
     I am pleased to inform you that I will recommend to the Board of Directors
that an option of 7,500 shares of NAI Common Stock be granted to you. This
option shall be subject to the terms of the Company’s Stock Option Plan and the
standard option agreements pursuant to the plan. You will receive information on
this Plan at a later date.
     The first 90 calendar days of an employee’s employment is considered a
“getting acquainted” or “introductory” period. The purpose of this period is to
allow the supervisor and the employee to assess whether further employment is
desirable. Introductory periods may be extended by NAI.
     If you choose to accept this offer, your employment with NAI will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. NAI will have a similar right and may conclude its employment
relationship with you at any time, with or without cause.
     For purposes of federal immigration law, you will be required to provide to
NAI documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three
(3) business days of your date of hire with NAI, or our employment relationship
with you may be terminated.
     Additionally, as a condition of your employment, you will be required to
sign an Employee Inventions and Proprietary Rights Assignment Agreement, NAI’s
Insider Trading Policy, its Drug Free Workplace Policy as well as a Form W-4.
This letter, along with any agreements relating to proprietary rights between
you and NAI, set forth the terms of your employment with NAI and supersede any
prior

 



--------------------------------------------------------------------------------



 



representations or agreements, whether written or oral. This letter may not be
modified or amended except by writing signed by NAI.
In the event of any dispute or claim relating to or arising out of our
employment relationship, this agreement, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, sex, disability, race or other discrimination), you and NAI agree that
all such disputes shall be fully, finally and exclusively resolved by binding
arbitration conducted by the American Arbitration Association in California or
the state you work in, and we waive our rights to have such disputes tried by a
court or jury. However, we agree that this arbitration provision shall not apply
to any disputes or claims relating to or arising out of the misuse or
misappropriation of your or the Company’s trade secrets or proprietary
information.
     To indicate your acceptance of NAI’s offer, please call Arnoldo Avalos at
(408) 346- 3167. Additionally, please sign and date this letter in the space
provided below and return it to Charmain Williams via FAX at (408) 346-5010 or
US mail to NAI, 3965 Freedom Circle, Santa Clara, CA 95054 no later than
October 29, 1999. If you have any questions regarding any of the points of this
letter call Charmain Williams at 408-346-3167. If we do not receive your new
hire paperwork back to NAI by October 29, 1999, we will assume you have decided
not to join NAI. A copy of this letter is enclosed for your records. If you have
any questions regarding your benefits please contact Mary Montilla at (408) 346
– 5501.
If you do accept employment with Network Associates, it is very important that
you submit your new hire documentation within 3 days of your start date. NAI
needs the following: 1) I-9 Form, 2) W-4 Form, 3) Employment Application, 4)
Emergency Contact, 5) Direct Deposit information, and 6) An original signed
offer letter to enter you into the NAI payroll.
     Todd, we look forward to working with you at Network Associates. If you
have any questions regarding any points in this letter please contact me.
Welcome aboard!
Sincerely,
-s- Chris Peterson [d68785d6878502.gif]
Chris Peterson
VP, Worldwide Distribution/OEM Channel Sales
I agreed and accept the terms of this letter and agree to keep the terms of this
letter confidential.

             
/s/ Todd Gebhart
      10/27/99    
 
           
Signature of Todd Gebhart
      Date    
 
           
I agree to start work for (“NAI”) on:
      11/15/99    
 
           
 
      Date    

 